32 So. 3d 1134 (2010)
Terry L. CHOAT
v.
BOISE CASCADE CORPORATION.
Nos. CA 09-1073.
Court of Appeal of Louisiana, Third Circuit.
March 10, 2010.
Leslie R. Leavoy, Jr., Attorney at Law, DeRidder, LA, for Plaintiff/Appellant, Terry L. Choat.
Andrew Holleman Meyers, Beaud & Meyers, Lafayette, LA, for Defendants/Appellees, Boise Cascade Corporation, Dennis Wallace.
Christopher Jude Roy, Jr., Chris J. Roy, Jr., A.P.L.C., Alexandria, LA, for Plaintiff/Appellant, Terry L. Choat.
Court composed of SYLVIA R. COOKS, JIMMIE C. PETERS, and BILLY HOWARD EZELL, Judges.
EZELL, Judge.
For the reasons assigned in the companion case of Tilley v. Boise Cascade Corp., et al., 09-1072 (La.App. 3 Cir. 3/10/10), 32 So. 3d 1130, in which a separate decision has been rendered, the judgment of the trial court is reversed and this case is remanded to the trial court for further proceedings. Costs are assessed against Boise Cascade Corporation and Dennis Wallace.
REVERSED AND REMANDED.